DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-16 and 18-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1, 12, 23, the prior art of record fails to teach or suggest alone, or in combination  receiving a plurality of transmissions transmitted by a power-reporting wireless node via a sidelink channel, wherein each transmission, of the plurality of transmissions, includes transmission-specific information relating to a transmit power of the transmission; determining a transmission-specific estimated path loss of the sidelink channel for each transmission, of the plurality of transmissions, based at least in part on the transmission-specific information relating to the transmit power of the transmission; adjusting, based at least in part on the transmission-specific estimated path loss for each transmission of the plurality of transmissions, a transmission property of the transmission-adjusting wireless node to obtain an adjusted transmission property; and transmitting a communication to the power-reporting wireless node using the adjusted transmission property.

Regarding claim 27, the prior art of record fails to teach or suggest alone, or in combination  means for receiving a plurality of transmissions transmitted by a power-reporting wireless node via a sidelink channel, wherein each transmission, of the plurality of transmissions, includes transmission-specific information relating to a transmit power of the transmission; means for determining a transmission-specific estimated path loss of the sidelink channel for each transmission, of the plurality of transmissions, based at least in part on the transmit power of the transmission; means for adjusting, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/              Primary Examiner, Art Unit 2648                                                                                                                                                                                          	October 20, 2021